IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00363-CV

JOEL WITHROW AND JOEL WITHROW
D/B/A HOWARD GIN,
                                                            Appellant
v.

HELENA CHEMICAL COMPANY,
                                                            Appellee


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 75290


                         MEMORANDUM OPINION


      This appeal was abated for mediation on November 5, 2008. The parties were

ordered to attempt to agree upon a mediator within 14 days from the date of the

abatement order. It has been more than 14 days, and the parties have not notified the

Court of an agreed mediator for this appeal or that no mediator could be agreed upon.

      By letter, the Clerk of this Court notified appellants that they had 7 days from the

date of the notice to provide a written status report regarding this appeal. The Clerk

warned that if a status report which included the name of the agreed upon mediator or
a statement that no mediator could be agreed upon was not timely received, this appeal

would be dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b). It has been

more than 7 days and we have not received a status report.

       Accordingly, this appeal is dismissed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
       (Justice Vance dissents with a note) *
 Appeal dismissed
Opinion delivered and filed December 23, 2008
[CV06]


       * “(Justice Vance dissents from the involuntary dismissal.)”




Withrow v. Helena Chemical Co.                                                  Page 2